72 F.3d 919
315 U.S.App.D.C. 280
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Flatbush Manor Care Center and Fair Management ConsultingCorp., Petitioners/Cross-Respondents,v.National Labor Relations Board, Respondent/Cross-Petitioner,1199, National Health and Human Service Employees Union,Intervenor for Respondent.
No. 94-1573.
United States Court of Appeals, District of Columbia Circuit.
Dec. 14, 1995.

Before:  EDWARDS, Chief Judge, BUCKLEY, and WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record of the National Labor Relations Board, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is therefore


2
ORDERED and ADJUDGED that the petition for review is denied, and the Board's cross-application for enforcement is granted for the reasons set forth in the order of the Board.


3
The Clerk is directed to issue forthwith a certified copy of this judgment to the National Labor Relations Board in lieu of a formal mandate.